Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				Applicant’s Reply
Applicant's response of 5/17/22 has been entered.  The examiner will address applicant's remarks at the end of this office action.  
A terminal disclaimer has been filed on 05/17/22 and has been approved; consequently, the Double Patenting rejection has been withdrawn.
Allowable Subject Matter
Claims 1, 22-27 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For 35 USC 101 and the issue of the claims being directed to an abstract idea, in view of the 2019 PEG it has been concluded that the claims are not “directed to” an abstract idea as this term is defined by the 2019 PEG.  Even if the claim is found to be reciting an abstract idea, the claim as a whole (all limitations considered together) integrates the abstract idea into a practical application by providing for an improvement in search engine data processing; therefore, the claims are not directed to an abstract idea according to the 2019 PEG.  Additional limitations (see below) have been recited in combination with the elements that define the abstract idea that serve to integrate the abstract idea into a practical application.
executing code stored in a memory to cause an electronic device to perform operations 4comprising: 
5executing a web crawler to search for and retrieve documents on the network; 6
storing in an electronic memory a plurality of company data structures for a 8plurality of companies, each company data structure storing patterns of 9document elements in documents retrieved including anchor word sets and 10other word sets with a context of each anchor word in an anchor word set
displaying a set of data associated with the 51first criteria based on the stored identifiers in the data structure for the first 52criteria;

The additional limitations in combination with the claimed elements as a whole  are found to provide for a practical application.  The claimed invention serves to improve network search engines and recites additional limitations that provide for integration of the abstract idea; therefore, the claims are considered to be eligible.  The specification discloses that there are deficiencies in conventional network search engines. The specification discloses  "However, most search engines base their search on just the words and operators (e.g., "and", "or", etc.) entered by a user," and "focusing the documents on specific aspects of the company is not available in the search engine, as this sort of data is not stored by the search engine." See paragraphs 003-004. The claimed invention therefore provides for improved network search engine operation. 
Accordingly, as was found for the parent application 12/831,237, the claimed invention integrates any alleged abstract idea into a practical application and is not directed to the abstract idea.
With respect to prior art, Zhang (8370129) was considered to be the closest prior art.  Zhang discloses a system and method for analyzing content and classifying the content into categories. Column 1, lines 36-40 disclose that the invention is able to classify content based on the meaning of the content. Column 2 lines 3-10 discloses the receiving of content. Disclosed is that documents are received. The claimed determining relevancy of the content is disclosed in column 14, lines 33-60. Disclosed is a document classification system that tags documents when they are found to be relevant to a category. The use of keywords and context is taught in column 15, lines 13-35, and lines 54-56. In column 7, lines 61-63 it is disclosed that the documents include text and paragraphs that includes sentences, and Zhang teaches that the sentences are parsed and analyzed. This is also done so that context of the document can be determined, which is based on the words used in the document that shed light on the context. This satisfies the claimed scoring of the relevancy based on keyword sets (sentences) and based on context.  However, Zhang and the cited art of record does not teach or suggest to totality of what is claimed as follows:
executing a web crawler to search for and retrieve documents on the network; 7 
8storing in an electronic memory a plurality of company data structures for a 9plurality of companies, each company data structure storing patterns of 10document elements in documents retrieved including anchor word sets and 11other word sets with a context of each anchor word in an anchor word set; 12parsing a document to identify words in the document; 
13identifying anchor words in the document; 14if a predetermined number of anchor words are present in the document perform 15an evaluation process a. through h.: 
16a. comparing, by the electronic device, a set of documents from a plurality of 17resources with a first set of content relevance models that define relevance 18of the documents to different companies and a second set of content 19relevance models that define relevance of the documents to different 20criteria, wherein each content relevance model includes (i) data that is 21used to identify documents related to a criteria that the model represents, 22(ii) the patterns of document elements associated with scores, and (iii) 23parameters used in the analysis of documents by the model; 
24b. accessing the first and second patterns and based on the patterns and 25calculating a content relevance score as an arithmetic function of the 26patterns and parameters of the content relevance models, wherein the 27content relevant score represents at least a number of anchor words in each 28 document related to one or more of the criteria; 2 of 6A/N 16/837, 45729 
c. when a particular document in the set of documents satisfies a particular 30 content relevance score of a particular content relevance model, in the first 31set of content relevance models, associated with a particular company, 32associating the particular company with the particular document by storing 33an identifier of the particular company in a data structure for the 34document; 
35d. when a particular document in the set of documents satisfies a particular 36content relevance score of a particular content relevance model, in the 37second set of content relevance models, associated with particular criteria, 38associating the particular criteria with the particular document by storing 39an identifier of the particular criteria in a data structure for the document; 
40e. determining a first threshold number and a second threshold number, 41wherein (i) the first threshold number is dependent on first criteria, (ii) the 42second threshold number is dependent on second criteria, and (iii) the first 43threshold number is different from the second threshold number; 
44f. when more than the first threshold number of documents are associated 45with the first criteria, specifying the first by storing an identifier of the first 46criteria line in a data structure for the first criteria; 
47g. when more than the second threshold number of documents are associated 48with second criteria, specifying the second criteria by storing an identifier 49of the second criteria in a data structure; and 
50h. upon receiving a request for the first criteria, accessing, searching the data 51structure for the identifiers, and displaying a set of data associated with the 52first criteria based on the stored identifiers in the data structure for the first 53criteria; 
54if a predetermined number of anchor words are not present in the document, do not 55perform the evaluation process a. through h. 
Rivette (20030046307) is also considered to be relevant prior art and does not teach or suggest the totality of what is claimed as noted above.  
Rivette discloses a system (with storage) and method for analyzing documents that are considered to be relevant to companies and their business lines (products they offer). Rivette discloses that the system has groups databases that store company information and product information, which discloses the use of data structures to store data. Documents are classified into groups where the documents are considered to be relevant to different companies and different product lines. See paragraph 264 where it is disclosed that the invention is group enabled. The groups can be patent groups, patents that map to a given product, patents owned by an entity, patents owned by a competitor (which associates the company to a business line in the form of a product). Another disclosed group is a group of non-patent documents related to companies and their products. This allows for the documents and data to be accessed and displayed as claimed. Paragraph 349 discloses a corporate entity database that contains patent documents and other types of documents owned, licensed, or of interest to a corporate entity. The corporate entity database can store data related to competitors, and includes their patents and other NPL documents. Paragraph 357 discloses that the analysis can also be done for a given product line, “on a product line basis”. In paragraph 420 it is disclosed that a customer can create a group that contains patents that are assigned to a given company. It is disclosed that periodically the information is updated so that any other patents issued to the same company are added to the group. Rivette discloses the identifying of a number of documents as being relevant to a particular company and a particular business line, see paragraphs 1101-1106. It is disclosed that documents in the form of patents are reviewed and associated with a given company. It is disclosed in paragraph 1104 that the companies that are assignees for the patents are identified. It is disclosed that they represent competitors to a given company that also has patents in the same technology area (business line). By reviewing the relevant documents in the form of patents, it can be determined if a competitor has a new product (new patent), or if anew competitor has entered the market (by virtue of a newly issued patent). In paragraph 1105 it is disclosed that the number of patents in a given technology area (business line) is used to determine the potential strength of competitors. In the situation where a new patent is issued to a company not previously known to a given corporate entity, then the existence of a single patent could trigger one to associate the particular company to the business line (product of the patent). In that situation the threshold is zero. When one patent is issued to a company that is in the same business line as a corporate entity then the claimed associating occurs, and Rivette discloses the act of data storage as has already been addressed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS WILLIAM RUHL whose telephone number is (571)272-6808. The examiner can normally be reached M-F 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS W RUHL/Primary Examiner, Art Unit 3687